                Case 18-20804-LMI         Doc 61      Filed 01/02/20       Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

In re: Rene A Vazquez Paradi            Case No. 18-20804-LMI
       Ana M Ramas Pastrana             Chapter : 13
             Debtors.
__________________________/
       AMENDED1 MOTION TO ALLOW DEBTORS TO INCUR NEW DEBT

          COME NOW the Debtors, Rene A Vazquez Paradi and Ana M Ramas Pastrana, by
and through the undersigned counsel, and file this Amended Motion to Allow Debtors to
Incur New Debt and state:
          1. The Debtors are before this Honorable Court by virtue of a Chapter 13
             Bankruptcy filed on August 31, 2018.
          2. An Order confirming the Second Amended Chapter 13 Plan was entered on
             January 14, 2019.
          3. The Debtors wish to purchase a used vehicle with a purchase price of about
             $24,000.00.
          4. The Debtor needs a newer car because he works far from home and the two
             Debtors are currently sharing one car.
          5. The purchase of the vehicle is necessary because the Debtor’s 2012 Scion is
             having mechanical problems.
          6. The Debtors obtained a pre-approval for financing that is attached to this motion
             as Exhibit “A”.
          7. The Debtor’s son, Alain Vazquez Ramas, will provide the down payment of
             $3,000.
          WHEREFORE the Debtors pray that this Honourable Court enter an order granting
and approving the Debtors’ Amended Motion to Allow Debtors to Incur New Debt.
                                 CERTIFICATE OF ADMISSION
          I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in
this Court set forth in Local Rule 2090-1(A).
Dated: January 2, 2020                           Respectfully submitted,

                                                 Robert Sanchez, Esq.
                                                 355 West 49th Street
                                                 Hialeah, FL 33012
                                                 Tel. (305)-687-8008
                                                 By: /s/ Robert Sanchez
                                                 Robert Sanchez, Esquire
                                                 FBN#0442161

1   Amended to provide correct case number.
